


116 HR 7214 IH: Surface Transportation Research and Development Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7214
IN THE HOUSE OF REPRESENTATIVES

June 15, 2020
Ms. Johnson of Texas (for herself, Mr. Lucas, Mr. Lipinski, Mr. Weber of Texas, and Ms. Stevens) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To authorize appropriations to the Department of Transportation for surface transportation research, development, and deployment, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Surface Transportation Research and Development Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Title I—Highway Transportation Research
Sec. 101. Authorization of appropriations.
Sec. 102. Amendment to Highway Safety Improvement project definition.
Sec. 103. Behavioral Traffic Safety Cooperative Research Program.
Sec. 104. Amendment to the Exploratory Advanced Research Program.
Sec. 105. Amendment to the State Planning and Research Program.
Sec. 106. Road weather centers of excellence.
Title II—Multimodal Transportation Research
Sec. 201. Authorization of appropriations.
Sec. 202. Advisory council on transportation statistics.
Sec. 203. Amendments to the University Transportation Centers Program.
Sec. 204. Resilient Transportation Infrastructure Centers of Excellence.
Sec. 205. Transportation data for healthy living study pilot.
Sec. 206. National cooperative freight transportation research program.
Sec. 207. Heavy Freight Autonomous Trucking Research Corridor.
Sec. 208. Strategic Transportation Research Program.
Sec. 209. Advanced Transportation Research and Innovation Program.
Sec. 210. Rail Cooperative Research Program.
Sec. 211. Multimodal Transportation Demonstration Program.
Sec. 212. Advisory Council on Transportation Research and Development.
Sec. 213. Transportation research and development 5-year strategic plan.
IHighway Transportation Research
101.Authorization of appropriations
(a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Highway safety research and developmentTo carry out section 403 of title 23, United States Code—
(A)$152,000,000 for fiscal year 2021; (B)$161,880,000 for fiscal year 2022;
(C)$172,402,000 for fiscal year 2023; (D)$183,608,000 for fiscal year 2024; and
(E)$195,543,000 for fiscal year 2025.  (2)Highway research and development programTo carry out sections 503(b) and 520 of title 23, United States Code—
(A)$142,000,000 for fiscal year 2021; (B)$151,230,000 for fiscal year 2022;
(C)$161,060,000 for fiscal year 2023; (D)$171,530,000 for fiscal year 2024; and
(E)$182,680,000 for fiscal year 2025. (3)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code—
(A)$70,000,000 for fiscal year 2021; (B)$74,550,000 for fiscal year 2022;
(C)$79,396,000 for fiscal year 2023; (D)$84,556,000 for fiscal year 2024; and
(E)$90,053,000 for fiscal year 2025. (4)Advanced Transportation and Congestion Management Technologies Deployment ProgramTo carry out section 503(c)(4) of title 23, United States Code—
(A)$60,000,000 for fiscal year 2021;  (B)$60,000,000 for fiscal year 2022;
(C)$60,000,000 for fiscal year 2023; (D)$60,000,000 for fiscal year 2024; and
(E)$60,000,000 for fiscal year 2025. (5)Training and educationTo carry out section 504 of title 23, United States Code—
(A)$27,000,000 for fiscal year 2021; (B)$28,755,000 for fiscal year 2022;
(C)$30,624,000 for fiscal year 2023; (D)$32,615,000 for fiscal year 2024; and
(E)$34,735,000 for fiscal year 2025. (6)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code—
(A)$158,000,000 for fiscal year 2021; (B)$168,270,000 for fiscal year 2022;
(C)$179,208,000 for fiscal year 2023; (D)$190,856,000 for fiscal year 2024; and
(E)$203,262,000 for fiscal year 2025. (b)Applicability of title 23, United States CodeFunds authorized to be appropriated by subsection (a) shall—
(1)be available for obligation in the same manner as if those funds were appropriated under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act) or otherwise determined by the Secretary; and (2)remain available until expended and not be transferable.
102.Amendment to Highway Safety Improvement project definitionSection 148(a)(4)(B) of title 23, United States Code, is amended by adding at the end the following:  (xxix)Education.
(xxx)Enforcement. (xxxi)Research activities.
(xxxii)Cybersecurity.. 103.Behavioral Traffic Safety Cooperative Research ProgramSection 403(f) of title 23, United States Code, is amended—
(1)by striking $2,500,000 and inserting $3,500,000; and (2)by striking fiscal year ending before and all that follows through December 4, 2015 and inserting of fiscal years 2021 through 2025. 
104.Amendment to the Exploratory Advanced Research ProgramSection 503(b)(6) of title 23, United States Code, is amended to read as follows:  (6)Exploratory advanced research (A)In generalThe Secretary shall carry out long-term, exploratory advanced research activities to develop potentially transformational solutions to improve the durability, efficiency, environmental impact, productivity, and safety aspects of highway and intermodal transportation systems, including by—
(i)awarding competitive grants and cooperative agreements to institutions of higher education and other nonprofit research organizations; (ii)leveraging the targeted capabilities of the Turner-Fairbank Highway Research Center to develop technologies and innovations of national importance; and
(iii)collaborating with other Federal agencies with relevant expertise, including the National Science Foundation, the National Institute of Standards and Technology, and the Department of Energy. (B)FundingFrom funds made available to carry out this subsection, the Secretary shall obligate $25,000,000 to carry out this paragraph for each of fiscal years 2021 through 2025. .
105.Amendment to the State Planning and Research ProgramSection 505(b) of title 23, United States Code, is amended by adding at the end the following:  (4)FlexibilityIn addition to the minimum expenditures required under paragraph (1), of the sums apportioned to a State under paragraphs (1) through (5) of section 104(b), a State may request, and the Secretary may grant, that such State may use additional funds under such paragraphs for multi-state pooled fund research activities..
106.Road weather centers of excellenceChapter 5 of title 23, United States Code, is amended by adding at the end the following:   520.Road weather centers of excellence (a)In generalThe Secretary, in collaboration with the National Oceanic and Atmospheric Administration and the National Science Foundation, shall carry out a program to make awards to institutions of higher education or nonprofit research organizations to establish regional road weather research and development centers.
(b)PurposeThe purpose of the centers established using funds under subsection (a) shall be to— (1)maximize use of available road weather information and technologies;
(2)expand road weather research and development efforts to enhance roadway safety, mobility, and transportation system efficiency while minimizing environmental impacts; (3)support research and development focused on improving road weather information for automated vehicles and automated transportation systems;
(4)promoting the adoption of road weather information and technologies by Federal, State, and local governments, and private entities; and (5)foster collaboration among academic researchers, the private sector, State and local governments, and nongovernmental organizations, including transportation, meteorological, and other organizations.
(c)ActivitiesThe activities of the program established in subsection (a) shall include— (1)supporting research and development to—
(A)integrate existing observational networks, including mobile and fixed sensor networks, and data management systems for road weather applications; (B)improve weather modeling capabilities and forecast tools, such as the road surface and atmospheric interface;
(C)enhance mechanisms for communicating road weather information to users, such as transportation officials and the public; (D)understand the human and cultural factors in driver decision making in response to road weather hazards and in response to the delivery of road weather information; and
(E)integrate road weather technologies into an information infrastructure; (2)improving coordination of research, development, testing, and implementation of road weather information technologies and automated vehicle and automated transportation systems technologies;
(3)partnering with private sector entities to promote secure voluntary data sharing for the purposes of this section; (4)supporting implementation of road weather information technology and improved communication of road weather information to the public and other users, including transportation officials, emergency managers, and vehicle manufacturers;
(5)improving education and training of road weather information users, such as State and local transportation officials and private sector transportation contractors; and (6)coordinating with transportation weather research activities in other modes, such as transit, railroad, and aviation.
(d)Requirements
(1)In generalAn institution of higher education or an eligible nonprofit organization (or a consortium thereof) seeking funding under this subsection shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (2)ApplicationsEach application under paragraph (1) shall include a description of—
(A)how the institution of higher education or eligible nonprofit organization (or consortium thereof) will work together with other research institutions, industry partners, and State and local transportation officials to carry out activities described in subsection (c); and (B)how the institution of higher education or eligible nonprofit organization (or consortium thereof) will promote multidisciplinary research to improve road weather information implementation.
(3)Selection and durationThe Secretary, in consultation with National Oceanic and Atmospheric Administration and the National Science Foundation, shall select not less than six regional centers that represent diverse geographic regions and weather patterns, and to the extent possible be located along major United States transportation corridors. Each center established under this section is authorized to carry out activities for a period of 5 years, renewable for an additional 5 years at the discretion of the Director. (e)Authorization of appropriationsOf the amounts made available by section 101(a)(2) of the Surface Transportation Research and Development Act of 2020, $12,000,000 for each of the fiscal years 2021 through 2025 shall be made available to carry out this section..
IIMultimodal Transportation Research
201.Authorization of appropriations
(a)University transportation centers programThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out section 5505 of title 49, United States Code: (1)$150,000,000 for fiscal year 2021.
(2)$159,750,000 for fiscal year 2022. (3)$170,134,000 for fiscal year 2023.
(4)$181,192,000 for fiscal year 2024. (5)$192,970,000 for fiscal year 2025.
(b)Bureau of transportation statisticsThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out chapter 63 of title 49, United States Code: (1)$35,000,000 for fiscal year 2021.
(2)$35,875,000 for fiscal year 2022. (3)$36,772,000 for fiscal year 2023.
(4)$37,691,000 for fiscal year 2024. (5)$38,633,000 for fiscal year 2025.
(c)Transit research and developmentSection 5338(a)(2)(G) of title 49, United States Code, is amended to read as follows:  (G)$35,000,000 for fiscal year 2021, $35,875,000 for fiscal year 2022, $36,772,000 for fiscal year 2023, $37,691,000 for fiscal year 2024, and $38,633,000 for fiscal year 2025, shall be available to carry out section 5312;.
(d)National cooperative rail research programThere are authorized to be appropriated to carry out section 24910 of title 49, United States Code, $5,000,000 for each of fiscal years 2021 through 2025. (e)Hazardous materials research and developmentThere are authorized to be appropriated to carry out section 5118(c) of title 49, United States Code, $2,000,000 from the Highway Trust Fund and $2,000,000 from the General Fund for each of fiscal years 2021 through 2025.
(f)National cooperative freight transportation research programThere are authorized to be appropriated to carry out section 5509 of title 49, United States Code, $5,000,000 for each of fiscal years 2021 through 2025. 202.Advisory council on transportation statisticsSection 6305 of title 49, United States Code, is amended—
(1)in subsection (a), by striking The Director and all that follows to the period and inserting Notwithstanding section 418 of the FAA Reauthorization Act of 2018 (Public Law 115–254), not later than 6 months after the date of enactment of this Act, the Director shall establish and consult with an advisory council on transportation statistics.; and (2)by striking subsection (d)(3).
203.Amendments to the University Transportation Centers ProgramSection 5505 of title 49, United States Code, is amended— (1)in subsection (b)(4)(A), by striking research priorities identified in chapter 65. and inserting the following: 
following research priorities: (i)Improving the mobility of people and goods.
(ii)Reducing Congestion. (iii)Promoting Safety.
(iv)Improving the durability and extending the life of transportation infrastructure and the existing transportation system. (v)Preserving the environment.; and
(2)in subsection (c)— (A)in paragraph (2)—
(i)in subparagraph (A), by striking 5 and inserting 10; (ii)in subparagraph (B)—
(I)in clause (i)— (aa)by striking As a condition and inserting Subject to clause (ii), as a condition; 
(bb)by striking $4,000,000 and inserting $6,000,000; and (cc)by striking $2,000,000 and inserting $3,000,000; and
(II)in clause (ii) by striking section 6503(c) and inserting subsection (b)(4)(A);  (iii)in subparagraph (C)—
(I)by redesignating clause (ii) as clause (iii); and (II)by inserting after clause (i) the following:

(ii)Exception
(I)In generalFor fiscal years 2021 and 2022, as a condition of receiving a grant under this paragraph, a grant recipient shall match 50 percent of the amounts made available under the grant. (II)National emergencyThe Secretary may reduce the percentage of amounts described in clause (i) to not less than 50 percent during a national emergency.; and
(iv)by adding at the end the following:  (D)RequirementIn awarding grants under this section, the Secretary shall award at least 1 grant to a national consortia for each focus area described in subsection (b)(4)(A).;
(B)in paragraph (3)— (i)in subparagraph (C)—
(I)in clause (i)— (aa)by striking As a condition and inserting Subject to clause (ii), as a condition; 
(bb)by striking $3,000,000 and inserting $4,500,000; and (cc)by striking $1,500,000 and inserting $2,500,000;
(II)by redesignating clause (ii) as clause (iii); and (III)by inserting after clause (i) the following:

(ii)Exception
(I)In generalFor fiscal years 2021 and 2022, as a condition of receiving a grant under this paragraph, a grant recipient shall match 50 percent of the amounts made available under the grant. (II)National emergencyThe Secretary may reduce the percentage of amounts described in clause (i) to not less than 50 percent during a national emergency.; and
(ii)by striking subparagraph (E); and (C)in paragraph (4)(A)—
(i)by striking $2,000,000 and inserting $3,000,000;  (ii)by striking $1,000,000 and inserting $1,500,000; and
(iii)by striking 20 and inserting 30. 204.Resilient Transportation Infrastructure Centers of Excellence (a)In generalSubchapter 1 of title 49, United States Code, is amended by adding at the end the following:

5506.Resilient Transportation Infrastructure Centers of Excellence
(a)Centers of excellenceThe Secretary shall award grants to establish Centers of Excellence to advance research and development that improves the resilience of regions of the United States to natural disasters, extreme weather, and the effects of climate change on modal and multimodal transportation and infrastructure. (b)ActivitiesIn carrying out this section, the Secretary shall ensure the Centers promote resilient infrastructure through—
(1)development of new design, operations, and maintenance standards that incorporate existing and anticipated impacts of natural disasters, extreme weather, and climate change; (2)development and integration of new materials and technologies into existing and future modal and multimodal transportation infrastructure;
(3)workforce development and training; and (4)development and dissemination of tools, techniques, and information that informs Federal, State, and local government decision making, policies, planning, and investments.
(c)Center coordinationIn making awards under subsection (f), the Secretary shall designate one of the Centers to coordinate activities of all five Centers to prevent duplication and promote dissemination of research among awardees. (d)EligibilityAn institution of higher education as defined by section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002) or a consortium of institutions of higher education shall be eligible to receive grants under this program.
(e)LocationCenters shall be located in diverse geographic regions that experience different natural disasters, extreme weather patterns, and climate change impacts. (f)Selection criteriaIn awarding a grant, the Secretary shall-—
(1)give preference to the recipient’s past performance in the activities related to subsection (b); (2)consider the extent to which an applicant’s proposal would involve participation by local, regional, and national stakeholders; and
(3)consider the local, regional, and national impacts of the applicant’s proposal. (g)Use of fundsFunds awarded under this subsection shall be used for—
(1)research and development; (2)education, workforce development, and outreach; and
(3)technology transfer and commercialization. (h)Federal shareThe Federal share of a grant under this subsection shall be 50 percent of the costs of establishing and operating the center of excellence and related activities carried out by the grant recipient.
(i)Authorization of appropriations
(1)Fiscal years 2021 through 2025There are authorized to be appropriated to the Secretary $50,000,000 for each of the fiscal years 2021 through 2025 for grants under this subsection. (2)AvailabilityAmounts appropriated pursuant to this paragraph shall remain available until expended..
(b)Conforming amendmentThe table of sections for such subchapter is amended by adding at the end the following:   5506. Resilient Transportation Infrastructure Centers of Excellence.. 205.Transportation data for healthy living study pilot (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall publish the results of a study for the purpose of informing land use and transportation planning for accessible health, food, education, and other essential services and activities.
(b)ContentsIn carrying out the study, the Secretary shall collect and analyze data to determine— (1)if individuals travel to essential services and activities;
(2)how individuals travel to essential services and activities; (3)how far individuals travel to essential services and activities; and
(4)to the extent practicable, the geographic location and socioeconomic status of the study participants. (c)Geographic and socioeconomic diversity; consultationIn carrying out the study, the Secretary shall—
(1)select geographically diverse areas, including rural, tribal, and urban areas, and socioeconomically diverse populations; and (2)consult with other Federal and State statistical agencies with relevant data related to essential services.
(d)AuthorizationThere are authorized to be appropriated to carry out the activities of this section $2,000,000 for each of fiscal years 2021 and 2022. 206.National cooperative freight transportation research program (a)In generalChapter 702 of title 49, United States Code, is amended by adding at the end the following:

70205.National cooperative freight transportation research program
(a)EstablishmentNot later than one year after the date of enactment of this Act, the Secretary of Transportation shall establish and support a multimodal national cooperative freight transportation research program. (b)AgreementUpon establishment of the program under (a), the Secretary shall enter into an agreement with the National Academy of Sciences to support and carry out administrative and management activities relating to the governance of the national cooperative freight transportation research program.
(c)Advisory committeeThe National Academy of Sciences shall select an advisory committee consisting of a representative cross-section of freight stakeholders, including the Department of Transportation, other Federal agencies, State transportation departments, local governments, nonprofit entities, academia, and the private sector. (d)GovernanceThe national cooperative freight transportation research program established under this section may include the following administrative and management elements:
(1)National research agendaThe advisory committee, in consultation with interested parties, shall recommend a multi-year national research agenda for the program. At a minimum, the advisory committee shall consider— (A)techniques for estimating and quantifying public benefits derived from transportation projects;
(B)methods for incorporating estimates of international trade, originating at both water and land ports, into landside transportation planning; (C)ways to synchronize infrastructure improvements with freight transportation demand, including impacts of e-commerce on freight demand, and strategies for better management;
(D)the effect of changing patterns of freight movement on transportation planning decisions relating to rest areas and implementation of truck parking solutions; (E)new innovative technologies and tools for data collection, analysis, modeling, routing, and overall management of freight movement;
(F)ways to advance deployment of freight intelligent transportation systems, including advanced information systems; (G)methods for developing the outreach tools and incentives to increase the workforce;
(H)new methods and technologies for monitoring and enforcement, including data sharing and harmonization; (I)new methods and policies for incorporating freight in urban transportation and land use planning; and
(J)other research areas, including human factors research, to identify and address emerging and future research needs related to freight transportation by all modes. (2)Program administrationIn carrying out the program under this section, the National Academy of Sciences shall ensure, to the maximum extent practicable, that grants and contracts awarded under this section are selected through open competitions and merit review conducted on a regular basis.
(3)Dissemination of research findingsThe National Academy of Sciences shall disseminate research findings to researchers, practitioners, and decisionmakers, including through conferences and seminars, field demonstrations, workshops, presentations, testimony to government officials, the Internet, publications for the general public, and other appropriate means. (e)Funding (1)Use of non-federal fundsIn addition to using funds authorized for this section, the National Academy of Sciences may seek and accept additional funding from non-Federal sources, including public and private entities.
(2)Period of availabilityAmounts made available to carry out this section shall remain available until expended.. (b)Conforming amendmentThe table of sections for such chapter is amended by adding at the end the following:


70205. National cooperative freight transportation research program..
207.Heavy Freight Autonomous Trucking Research Corridor
(a)In generalSubchapter 1 of chapter 55 of title 49, United States Code, is amended by adding at the end the following:  5507.Heavy Freight Autonomous Trucking Research Corridor (a)In generalNot later than 1 year after the date of enactment of the Surface Transportation Research and Development Act of 2020, the Secretary of Transportation shall establish a Heavy Freight Autonomous Trucking Research Initiative to lay the foundation for the broad scale adoption of autonomous freight trucking.
(b)ResponsibilitiesIn carrying out the Initiative established under subsection (a), the Secretary shall— (1)support and conduct research and development on automated and connected freight trucking with private industry, and industry associations, other Federal agencies, State and local Transportation agencies, research universities, and a National Transportation center selected under section 5505(c)(2) of title 49, United States Code; and
(2)support or establish a heavy freight autonomous trucking research and development corridor and related pilot programs. (c)Research and development agendaThe Secretary, in consultation with interested parties, shall establish an agenda for research and development conducted under subsection (b)(1) and the programs described in subsection (b)(2) that at a minimum, include—
(1)analyzing, modeling, and piloting the feasibility and benefits of dedicated autonomous trucking corridors, including their impact on— (A)long Distance Freight movement;
(B)supply chains that are critical to the United States economy; (C)fuel economy and emissions;
(D)transportation infrastructure; (E)vehicle miles traveled;
(F)the freight trucking workforce; and (G)safety, accidents, and fatalities; and
(2)providing deployment guidance, including for— (A)utilization costs models;
(B)cyber-physical security; and (C)human factors, including training the next generation of the transportation workforce.
(d)EligibilityAn institution of higher education (as defined by section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or a consortium composed of nonprofits and institutions of higher education shall be eligible to receive grants under this program. (e)Selection criteriaIn awarding a grant, the Secretary shall—
(1)give preference to the recipient’s past and current collaboration with local and state transportation agencies in activities related to section; (2)give preference to a recipient whose geographic location offer access to long haul tucking corridors;
(3)consider the extent to which an applicant’s proposal would involve participation by local, regional, and national stakeholders; and (4)and consider the local, regional, and national impacts of the applicant’s proposal.
(f)Federal shareThe Federal share of a grant under this subsection shall be 50 percent of the costs of establishing and operating the test corridor and related activities carried out by the grant recipient. (g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $6,000,000 for each of the fiscal years 2021 through 2025 for grants under this section..
(b)Conforming amendmentThe table of sections for such subchapter is amended by adding at the end the following:   5507. Heavy Freight Autonomous Trucking Research Corridor.. 208.Strategic Transportation Research Program (a)In generalSubchapter 1 of chapter 55 of title 49, United States Code, as amended, is further amended by adding at the end the following: 

5508.Scoping a New Strategic Transportation Research Program
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine to undertake a study of the research needs of the surface transportation system to fully adapt and integrate advanced technologies and innovation. The study shall include the following focus areas— (1)advancing connected and autonomous technologies;
(2)incorporating safety-related technologies; (3)addressing infrastructure resiliency;
(4)multimodal connectivity; (5)data gathering of travel behavior, including the public’s short and long-term responses to transformational technologies;
(6)impacts of private-sector transportation product development on society and the traditional research enterprise; (7)support for a public-sector culture of transportation innovation and acceleration of federally funded research into practice, codes, and standards; and
(8)fostering development of transportation educators and transportation professionals. (b)ReportThe National Academies of Sciences, Engineering, and Medicine shall submit a report to Congress not later than 2 years after the date of enactment of this Act..
(b)Conforming amendmentThe table of sections for such subchapter is further amended by adding at the end the following:   5508. Scoping a new Strategic Transportation Research Program.. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,500,000 for fiscal year 2021.
209.Advanced Transportation Research and Innovation Program
(a)In generalSubchapter I of chapter 55 of title 49, United States Code, as amended, is further amended by adding at the end the following:  5509.Advanced Transportation Research and Innovation Program (a)Establishment; purposesThe Secretary of Transportation shall establish the Advanced Transportation Research and Innovation Program, to be administered by the Assistant Secretary of Research and Technology. The purposes of the program shall be to—
(1)support research that addresses the long-term barriers to development of multimodal advanced transportation technologies with the potential to meet the Nation’s long-term safety, competitiveness, and transportation goals; (2)support high-risk research and development to accelerate transformational transportation innovations and make Federal investments in emerging technology development;
(3)leverage Federal interagency research mechanisms and the academic research enterprise; (4)educate and train students in science, technology, engineering, and mathematics fields to conduct research and standards development relevant to transportation technologies, materials, systems, operations, processes, and policies; and
(5)fostering collaboration among Federal researchers and academic researchers. (b)Interagency collaborationThe Secretary shall collaborate on, identify, and disseminate within the Department, as appropriate, advanced transportation research, development, and other activities of other Federal agencies, including the Office of Science and Technology Policy, the National Science Foundation, the Department of Energy, the National Institute of Standards and Technology, the Department of Homeland Security, the National Aeronautics and Space Administration, the National Oceanic and Atmospheric Administration, and the Department of Defense to ensure the Department’s research investments are making the best possible contribution to the Nation’s goals of public health and safety, economic prosperity, national security, and environmental quality.
(c)Research grantsThe Secretary may support the purposes of the program and carry out activities described under subsection (a) through— (1)competitive, merit-based basic research grants to individual investigators and teams of investigators; and
(2)centers of excellence selected through a competitive, merit-based process. (d)Application (1)In generalAn investigator, team of investigators, or an institution of higher education (or consortium thereof) seeking funding under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
(2)Research centersEach application under paragraph (1) from an institution of higher education (or consortium thereof) shall include a description of how the Center will promote multidisciplinary transportation research and development collaboration. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2021 through 2025.
(f)ResearchAt a minimum, the Secretary shall award 75 percent of awards under this program to projects for basic research. (g)ReviewNot later than September 30, 2025, the Secretary shall enter into an agreement with the National Academies to conduct a review of the research and activities carried out under this program and assess whether they are consistent with meeting the purposes described in subsection (a). Members of the review panel shall represent, at a minimum, multimodal surface transportation researchers and practitioners.
(h)ReportNot later than one year after the date of enactment of this Act, and biennially thereafter, the Secretary shall provide to the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate and the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives a report on implementation of this program and research areas that the program will support.. (b)Conforming amendmentThe table of sections for such subchapter, as amended, is further amended by adding at the end the following:


5509. Advanced Transportation Research and Innovation Program.
210.Rail Cooperative Research ProgramSection 24910 of title 49, United States Code, is amended— (1)in subsection (c)(3) by striking 2019 and inserting 2025; and
(2)in subsection (e) by striking 2010 through 2013 and inserting 2021 through 2025. 211.Multimodal Transportation Demonstration Program (a)EstablishmentThe Secretary may establish a program for the demonstration of advanced transportation technologies, including autonomous systems, for surface transportation modes, including highways, public transportation, freight, ports, and maritime.
(b)PurposeThe purpose of this program is to provide Federal investment in the demonstration of emerging technologies in small and mid-sized communities to achieve the purposes of the national transportation research and development program described in section 6503 of title 49, United States Code. Activities supported under this section may include data interoperability, mobility-on-demand and micro-mobility projects to demonstrate first-mile/last-mile transportation, and any other topics as determined by the Secretary. Where appropriate, joint interagency funding for projects is authorized to support multimodal projects. (c)EligibilityEligible recipients of grants under this program include local transportation organizations and transit agencies serving a population of not more than 250,000,000 individuals, including communities of economic hardship and communities that experience transportation equity and accessibility issues.
(d)Application
(1)In generalAn organization seeking funding under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (2)CollaborationEach application submitted under this section shall describe how that organization will collaborate, as appropriate, with institutions of higher education, State and local governments, regional transportation organizations, nonprofit organizations, and private sector entities.
(e)AuthorizationThere is authorized to be appropriated to carry out activities under this section $30,000,000 for each of fiscal years 2021 through 2025. 212.Advisory Council on Transportation Research and Development (a)EstablishmentIn consultation with the Assistant Secretary for Research and Technology, the Secretary shall establish a surface transportation research and development advisory board.
(b)DutiesIt shall be the duty of the advisory board to review and make recommendations to the Secretary and the Assistant Secretary for Research and Technology for general policy for the Department’s surface transportation research and development activities, its organization, its budget and its programs as they relate to national surface transportation policies. (c)MembershipThe Secretary shall appoint not less than 9 members, a majority of whom shall be from institutions of higher education.
(d)QualificationsThe persons appointed as members of the advisory board— (1)shall be experts in areas such as Federal transportation research and development, engineering, education, climate change, resilient transportation technologies; public-private partnerships; data science; information and communications technologies; and social, behavioral and economic sciences;
(2)shall be selected solely on the basis of established records of distinguished service; (3)shall not be employees of the Federal Government; and
(4)shall represent multiple surface transportation modes and disciplines of legacy and emerging technologies, materials, and processes. (e)ReportThe advisory board established in this section shall make publicly available a biennial report of recommendations made by the advisory board to the Secretary and the Assistant Secretary for Research and Technology and any such additional reports the advisory board deems necessary.
213.Transportation research and development 5-year strategic planSection 6503 of title 49, United States Code, is amended— (1)in subsection (a), by striking The Secretary and inserting For the period of fiscal years 2017 through 2021, and for each 5-year period thereafter, the Secretary;
(2)in subsection (c)(1), by amending subparagraph (F) to read as follows:  (F)developing and maintaining a diverse workforce in transportation sectors;; and
(3)in subsection (d), by striking not later than December 31, 2016, and inserting not later than December 31, 2021,.  